DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-3 and 5-13 are pending and subject to this Office Action. Claims 11-13 are new.

Response to Arguments
Applicant’s arguments (see Remarks filed on 05/24/2021) with respect to the rejection of claim 1 under 35 USC 102(a)(1) or 35 USC 103 have been fully considered and are persuasive. Applicant, on page 7, convincingly points out that Kettunen does not teach that by-products comprising branched olefins, linear internal olefins, and other by-products prepared by an oligomerization reaction for preparing linear α-olefins can be hydrogenated. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Dupuy et al. (EP 3360947 A1), in view of Gao et al. (US Pub. 2010/0081777 A1).

Claim Objections
Claim 8 is objected to because of the following informalities.
Claim 8, line 4: The limitation “ruthenium (Lu)” should read “ruthenium (Ru).”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-3 and 5-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is considered indefinite because it fails to interrelate essential elements of the invention as defined by applicant in the specification. Claim 1 recites “performing a linear α-olefin preparation process to prepare a linear α-olefin and by-products,” and “providing a feed,” which is subsequently hydrogenated. Claim 1 does not recite what is included in the “feed” and, thus, it is unclear what is being subjected to the hydrogenation and produced therefrom. It is noted that the claimed invention is directed to a method of preparing paraffins via hydrogenation of by-products of a linear α-olefin preparation process as a feed, wherein the by-products include branched olefins, linear internal olefins, iso-paraffin, n-paraffin, and naphthene (Spec., [1], [6], [24]-[25]). For the purpose of examination, the limitation “a feed” at line 7 is interpreted to read “a feed including the by-products,” in light of the specification. In addition, the limitation “by-products” is interpreted as at least a portion of the entire by-product components that are produced in the linear α-olefin preparation process. It is noted that, in Example 1 in the instant specification, only C10-C12 components, separated from the oligomerization product, are subjected to a hydrogenation reaction (Spec., [155]-[157]).
 Claims 2-3 and 5-13 are also rejected under 35 U.S.C. 112(b) by virtue of their dependency upon claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-3, 5, 7-13 are rejected under 35 U.S.C. 103 as being unpatentable over Dupuy et al. (EP 3360947 A1, filed on 2/13/2017; hereinafter “Dupuy”), in view of Gao et al. (US Pub. 2010/0081777 A1; hereinafter “Gao”).
Regarding claims 1, 3, 5, and 11, Dupuy discloses a process for producing an isoparaffinic fluid, the process comprising hydrogenating a feed comprising oligomerized olefins to produce a fluid comprising isoparaffins ([0028]).
Dupuy does not explicitly teach a step of performing a linear α-olefin preparation process to prepare a linear α-olefin and by-products, wherein said by-products are included in the feed to be hydrogenated.
However, it should be noted that the feed in the Dupuy process is a feed resulting from a process of oligomerization of olefins, and Dupuy teaches that the feed may consists of an olefinic cut comprising a majority of C12 olefins ([0017], [0032], [0048]).
Furthermore, Gao discloses a process for the oligomerization of ethylene in the presence of a catalyst system to produce an oligomerization product comprising C6 and C8 linear α-olefin olefins ([0041]-[0042], [0050]; cl. 6). Gao further discloses that the oligomerization product contains C12 components, which are reasonably expected to be olefinic due to the nature of the oligomerization ([0109], TABLE 1). It is noted that the olefinic feed in the Dupuy process would be required to contain branched olefins in order to produce hydrogenated hydrocarbons comprising isoparaffins. Although Gao does not explicitly teach the presence of branched olefins in the C12 components, one skilled in the art would have determined that the C12 components would contain branched olefins via composition analysis. 
Therefore, before the effective filing date of the instant invention, it would have been obvious to modify Dupuy by utilizing a C12 cut obtained from the oligomerization product as a feedstock to the oligomerization of Dupuy, because (i) Dupuy teaches utilizing a feed which is obtained from an olefin oligomerization process and which consists of an olefinic cut comprising a majority of C12 olefins ([0017], [0032, [0048]), and (ii) Gao discloses an olefin oligomerization process for producing a product containing C12 olefinic components.
Gao is silent on the specific composition of the C12 components and, thus, fails to explicitly teach that said C12 components comprise 30-95 mol% of a branched olefin, 0-50 
However, it should be noted that the catalyst system of Gao comprises (i) chromium (a transition metal) comprising chromium (III) acetylacetonene, (ii) a P-N-P ligand, and (iii) an activator, such as trimethylaluminum, methylalumoxane, etc., wherein the P-N-P ligand contains phenyl groups bonded to the phosphorus atoms, at least one of the phenyl groups being a halogen-substituted phenyl ([0023]-[0036]). Thus, the catalyst system of Gao falls within the description of the catalysts disclosed in the instant specification (Spec., [86]-[97], [99]-[100]), and also reads on the catalyst recited in claim 11. Gao further discloses that the oligomerization conditions include a temperature of 10-300 ºC and a pressure of 1-800 atm ([0044]), which overlap with the conditions disclosed in the instant specification (Spec., [65]). Therefore, it is reasonably expected that the oligomerization product of Gao will be the same or substantially the same as the product of the linear α-olefin preparation process contemplated by the instant application, absent evidence to the contrary. Consequently, the C12 components in the Gao product are expected to have the same or substantially the same composition as the C12 components in the product of the linear α-olefin preparation process contemplated by the instant application, including 30-95 mol% of a branched olefin, 0-50 mol% of a linear internal olefin, and a balance of other by-products comprising iso-paraffin, n-paraffin, naphthene, or combination thereof (claim 1), or 60-95 mol% of the branched olefin and 1-20 mol% of the linear internal olefin (claim 3).

Regarding claim 2, Dupuy is silent on additional chemical reactions, such as isomerization, taking place in the hydrogenation step. Therefore, the feed in Dupuy is considered to be directly hydrogenated (see Spec., [0032] for the definition of “being directly hydrogenated”).

Regarding claim 7, Dupuy teaches that the hydrogenation is carried out in the liquid phase and the reaction conditions include a space velocity of 0.1-3 hr-1, which reads on the claimed range of 0.1 to 4 h-1 ([0057]).

Regarding claim 8, Dupuy teaches that the hydrogenation reaction conditions include a temperature of 115-195 ºC and a pressure of 30-70 bars (30.6-71.4 kg/cm), which falls within the claimed ranges of 100-200 ºC and 10-100 kg/cm2. Dupuy further teaches that the hydrogenation catalyst contains nickel, platinum, palladium, or rhodium ([0056]).

Regarding claim 9, Dupuy teaches separating hydrogenated (paraffinic) hydrocarbons from the hydrogenation product ([0066]).

Regarding claim 10, Dupuy teaches fractionating hydrogenated (paraffinic) hydrocarbons into iso-paraffins and normal paraffins ([0104]).

Regarding claims 12, Gao further teaches deactivating the oligomerization catalyst at the end of the polymerization (oligomerization) reaction by using a deactivator such as water ([0056]). 

Regarding claims 13, Gao suggests using water as a catalyst deactivator ([0056]). Although Gao does not explicitly teach that the catalyst deactivator or water is an oxygen-containing inorganic material which is in a gaseous state at 25ºC and 1 atm, the instant specification regards water as a suitable oxygen-containing inorganic material for the catalyst deactivator ([129]). Therefore, water suggested by Gao is considered to meet the claimed oxygen-containing inorganic material. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Dupuy (EP 3360947 A1), in view of Gao (US Pub. 2010/0081777 A1), as applied to claim 1, and further in view of Lehtonen et al. (US Pat. 7,556,728 B2).
Regarding claim 6, while Dupuy suggests that the hydrogenation is carried out in a fixed bed reactor containing a solid catalyst in the liquid phase ([0055]-[0057]), the reference is silent on operating the reaction in a trickle bed reactor.
However, Lehtonen teaches using a trickle bed reactor to operate hydrogenation of olefins, e.g., C8 and C12 olefins (col. 2, lines 27-30 and 49-50). It is noted that the hydrogenation is operated with a liquid olefin feed in the presence of a solid catalyst (col. 2, lines 17-19 and 54-56). The reaction conditions include a temperature of 150-230 ºC and 20-70 bar (col. 2, lines 38-39), which overlap with the temperature and pressure conditions of the Dupuy process ([0057]).
Therefore, before the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to modify Dupuy by substituting the fixed bed reactor with a trickle bed reactor, as taught by Lehtonen, , because (i) Dupuy teaches that the hydrogenation is carried out in the liquid phase with a solid catalyst, (ii) Lehtonen teaches using a trickle bed reactor to operate hydrogenation of olefins in the liquid phase with a solid catalyst at the similar conditions as Dupuy, and (iii) this involves substitution of a known hydrogenation reactor for another known hydrogenation reactor to yield predictable results.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON Y CHONG whose telephone number is (571)431-0694.  The examiner can normally be reached on Monday-Friday 9:30pm-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON Y CHONG/Examiner, Art Unit 1772          


/YOUNGSUL JEONG/Primary Examiner, Art Unit 1772